DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.
3.	Claims 1, 3-30 are pending. Claims 1, 3-12, 24-30 are under examination on the merits. Claim 1 is amended. Claim 2 is cancelled. Claims 13-23 withdrawn to a non-elected invention from further consideration.  
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1, 3-12, 24-30 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3-4, 6-12, 24-25, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Abhervé  et al. (Graphene related magnetic materials: micromechanical exfoliation of 2D layered magnets based on bimetallic anilate complexes with inserted [FeIII (acac2-trien)]+ and III (sal2-trien)]+ molecules Chem. Sci., 2015, 6, 4665-4673, hereinafter “Abhervé”) in view of Zhang et al. (US Pub. No. 2018/0274013 A1, hereinafter “Zhang”), as further evidenced by Dou et al. (Atomically precise single-crystal structures of electrically conducting 2D metal–organic frameworks, Nature Materials, VOL 20, February 2021,  222–228, hereinafter “Dou”). 

Regarding claims 1,3:  Abhervé teaches a two-dimensional metal organic framework (2D MOF) (Page 4665, right Col., 2nd para, lines 6-13) comprising: a plurality of multivalent metals or metal ions and a plurality of multidentate ligands arranged to form a crystalline structure (Page 4666, left Col., 4th para, lines 1-9 to right Col., 1st para, lines 1-9) having a lateral size of ~5.00 µm (Page 4669, right Col., 1st para, lines 16-18) and a thickness of 0.7 nm  (Page 4670, left Col., 1th para, lines 2-9).  Abhervé does not expressly teach a crystalline structure having a later size of at least about 30 µm and a thickness of about 4.5 nm or lower, wherein the crystalline structure is a single crystal, and the crystalline structure has an aspect ratio of at least 5000.
However, Zhang teaches a two-dimensional metal organic framework (2D MOF) a two-dimensional metal organic framework (2D MOF) comprising: a plurality of multivalent metals or metal ions and a plurality of multidentate ligands (Page 6, [0140]-[0142]) arranged to form a crystalline structure (Page 4, [0112]), wherein the crystalline structure (Page 4, [0112]) having a thickness of the metal-organic framework nanosheet may be less than about 10 nm, such as less than about 8 nm, or less than about 5 nm, while lateral size of the metal-organic framework nanosheet may be about 0.7 µm or more, such as 1 µm or more, will produce an aspect ratio of at least 5000. (Page 6, [0143]). As further evidenced by the specification of Dou, had recognized that how polycyclic aromatic ligands can be optimized to achieve large 2D c-MOF single crystals of sizes up to 200 µm which could allow researchers to fabricate single-crystal devices and determine their intrinsic electrical conductivity and charge transport mechanism (Page 224, right Col., Guest molecule inclusion in crystals of M6HHTT3, lines 1-11). Zhang teaches the crystalline structure is a single Zn-TCPP nanosheet (Page 2, [0027]), wherein the 2(COO)4, to form a 2D layered sheet.  The layered sheets are further stacked in an AB packing pattern, forming 2D MOF structure with space group of I4/mmm (Page 8, [0163]) with benefit of providing a bottom-up synthesis method for the preparation of ultrathin metal-organic frameworks (MOFs) nanosheets (Page 4, [0112]). Advantageously, due to the facile preparation procedures, both freestanding MOF nanosheets and MOF heterostructures may be prepared easily with high yield using the surfactant-assisted bottom-up synthesis method (Page 5, [0116]). 
In an analogous art of the two-dimensional metal organic framework (2D MOF), and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the 2D MOF structure by Abhervé, so as to include a method of synthesizing a crystalline structure having a later size of at least about 30 µm and a thickness of about 4.5 nm or lower, wherein the crystalline structure is a single crystal, and the crystalline structure has an aspect ratio of at least 5000 as taught by Zhang and further evidenced by Dou, and would have been motivated to do so with reasonable expectation that this would result in providing a bottom-up synthesis method for the preparation of ultrathin metal-organic frameworks (MOFs) nanosheets (Page 4, [0112]). Advantageously, due to the facile preparation procedures, both freestanding MOF nanosheets and MOF heterostructures may be prepared easily with high yield using the surfactant-assisted bottom-up synthesis method as suggested by Zhang (Page 5, [0116]). 

	Regarding claim 4:  Abhervé teaches the 2D MOF, wherein the 2D MOF comprises a bilayer structure (Page 4669, right Col., 1st para, lines 18-29). 

Regarding claims 6,12: The disclosure of Abhervé is adequately set forth in paragraph above and is incorporated herein by reference. Abhervé does not expressly teach the 2D MOF 
	However, Zhang teaches the 2D MOF, wherein the 2D MOF is anisotropic (Page 2, [0025]), wherein the 2D MOF exhibits two or more oxidation states, and each oxidation state corresponds to a different UV-Vis absorption spectrum for the 2D MOF (Page 16, [0271], Fig. 18B; Fig. 19A; Fig. 21A) with benefit of providing a bottom-up synthesis method for the preparation of ultrathin metal-organic frameworks (MOFs) nanosheets (Page 4, [0112]).
In an analogous art of the two-dimensional metal organic framework (2D MOF), and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the crystalline structure by Abhervé, so as to include a method of synthesizing the 2D MOF to be anisotropic, and wherein the 2D MOF exhibits two or more oxidation states, and each oxidation state corresponds to a different UV-Vis absorption spectrum for the 2D MOF as taught by Zhang, and would have been motivated to do so with reasonable expectation that this would result in providing a bottom-up synthesis method for the preparation of ultrathin metal-organic frameworks (MOFs) nanosheets as suggested by Zhang (Page 4, [0112]). 

Regarding claim 7:  Abhervé teaches the 2D MOF, wherein the 2D MOF has two-fold symmetry, three-fold symmetry, four-fold symmetry or six-fold symmetry (Page 4667, left Col., Structure, 1st para,  lines 1-6). Zhang teaches the 2D MOF, wherein the 2D MOF has two-fold symmetry, three-fold symmetry, four-fold symmetry or six-fold symmetry (Page 13, [0231]). 

Regarding claim 8:  Abhervé teaches the 2D MOF, wherein the 2D MOF has uniform thickness (Page 4666, left Col., 4th para, lines 1-9 to right Col., 1st para, lines 1-9; Page 4669, right Col., 1st para, lines 18-29; Page 4670, left Col., 1th para, lines 2-9). Zhang teaches the 2D MOF, wherein the 2D MOF has uniform thickness (Page 8, [0163]). 
Regarding claim 9:  Abhervé teaches the 2D MOF, wherein the multivalent metal or metal ion is a transition metal (Page 4666, left Col., 4th para, lines 1-9 to right Col., 1st para, lines 1-9). Zhang teaches the 2D MOF, wherein the multivalent metal or metal ion is a transition metal (Page 6, [0142]). 

	Regarding claim 10:  Abhervé teaches the 2D MOF, wherein the transition metal is a first row transition metal (Page 4666, left Col., 4th para, lines 1-9 to right Col., 1st para, lines 1-9). Zhang teaches the 2D MOF, wherein the transition metal is a first row transition metal (Page 6, [0142]).

	Regarding claim 11:  Abhervé teaches the 2D MOF, wherein the multidentate ligand includes an aromatic core structure and two or more functional groups attached to the periphery of the aromatic core and each functional group capable of forming a bond to the multivalent metal (Page 4667, left Col., Structure, 1st para,  lines 1-6; Fig 1). Zhang teaches the 2D MOF, wherein the multidentate ligand includes an aromatic core structure and two or more functional groups attached to the periphery of the aromatic core and each functional group capable of forming a bond to the multivalent metal (Page 6, [0140]-[0142]). 

Regarding claim 24:  Abhervé teaches a substrate comprising on at least part of a surface of the substrate a recited 2D MOF (Page 4670, right Col., 1st para, lines 14-18, Fig 7).  Shan teaches a substrate comprising on at least part of a surface of the substrate a 2D MOF (Page 1, [0007]). 

Regarding claim 25:  Abhervé teaches the substrate, wherein the substrate comprises a material selected from polycrystalline silicon and crystalline silicon (Page 4670, right Col., 1st para, lines 14-18, Fig 7).  Shan teaches a substrate, wherein the substrate comprises a material 

Regarding claim 28:  Abhervé teaches the substrate, wherein the 2D MOF forms a film on the at least a portion of the surface of substrate (Page 4670, right Col., 1st para, lines 14-18, Fig 7).  

8.	Claims 1, 3, 5-12, 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wade et al. (Facile Deposition of Multicolored Electrochromic Metal–Organic Framework Thin Films, Angew. Chem. Int. Ed. 2013, 52, 13377–13381, hereinafter “Wade”) in view of Zhang et al.(US Pub. No. 2018/0274013 A1, hereinafter “Zhang”), as further evidenced by Dou et al. (Atomically precise single-crystal structures of electrically conducting 2D metal–organic frameworks, Nature Materials, VOL 20, February 2021,  222–228, hereinafter “Dou”). 

Regarding claims 1,3: Wade teaches a two-dimensional metal organic framework (2D MOF) (Page 13377, right Col., Fig. 1) comprising: a plurality of multivalent metals or metal ions and a plurality of multidentate ligands arranged to form a crystalline structure (Page 13377, right Col., Fig. 1) having the presence of evenly packed crystallites less than 10 nm in diameter (Page 13378, left Col., lines 24-29 to right Col., lines 1-2). Wade does not expressly teach a crystalline structure having a later size of at least about 30 µm and a thickness of about 4.5 nm or lower, wherein the crystalline structure is a single crystal, and the crystalline structure has an aspect ratio of at least 5000.
However, Zhang teaches a two-dimensional metal organic framework (2D MOF) a two-dimensional metal organic framework (2D MOF) comprising: a plurality of multivalent metals or metal ions and a plurality of multidentate ligands (Page 6, [0140]-[0142]) arranged to form a crystalline structure (Page 4, [0112]), wherein the crystalline structure (Page 4, [0112]) having a 6HHTT3, lines 1-11). Zhang teaches the crystalline structure is a single Zn-TCPP nanosheet (Page 2, [0027]), wherein the 2D MOF nanosheets, one TCPP ligand is linked  by four Zn paddlewheel metal nodes, such as Zn2(COO)4, to form a 2D layered sheet.  The layered sheets are further stacked in an AB packing pattern, forming 2D MOF structure with space group of I4/mmm (Page 8, [0163]) with benefit of providing a bottom-up synthesis method for the preparation of ultrathin metal-organic frameworks (MOFs) nanosheets (Page 4, [0112]). Advantageously, due to the facile preparation procedures, both freestanding MOF nanosheets and MOF heterostructures may be prepared easily with high yield using the surfactant-assisted bottom-up synthesis method (Page 5, [0116]). 
In an analogous art of the two-dimensional metal organic framework (2D MOF), and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the 2D MOF structure by Wade, so as to include a method of synthesizing a crystalline structure having a later size of at least about 30 µm and a thickness of about 4.5 nm or lower, wherein the crystalline structure is a single crystal, and the crystalline structure has an aspect ratio of at least 5000 as taught by Zhang and further evidenced by Dou, and would have been motivated to do so with reasonable expectation that this would result in providing a bottom-up synthesis method for the preparation of ultrathin metal-organic frameworks (MOFs) nanosheets (Page 4, [0112]). Advantageously, 

	Regarding claim 5: Wade teaches the 2D MOF, wherein the 2D MOF has a smooth surface (Page 13378, left Col., lines 3-4; Page 13378, left Col., Fig. 2; Page 13378, left Col., lines 24-29 to right Col. , lines 1-2).

Regarding claims 6-12: The disclosure of Wade is adequately set forth in paragraph above and is incorporated herein by reference. Wade does not expressly teach the 2D MOF is anisotropic, the 2D MOF has two-fold symmetry, three-fold symmetry, four-fold symmetry or six-fold symmetry, the 2D MOF has uniform thickness, wherein the multivalent metal or metal ion is a transition metal, wherein the transition metal is a first row transition metal, wherein the multidentate ligand includes an aromatic core structure and two or more functional groups attached to the periphery of the aromatic core and each functional group capable of forming a bond to the multivalent metal, and wherein the 2D MOF exhibits two or more oxidation states, and each oxidation state corresponds to a different UV-Vis absorption spectrum for the 2D MOF.
	However, Zhang teaches the 2D MOF, wherein the 2D MOF is anisotropic (Page 2, [0025]), the 2D MOF is anisotropic, the 2D MOF has two-fold symmetry, three-fold symmetry, four-fold symmetry or six-fold symmetry (Page 13, [0231]), the 2D MOF has uniform thickness (Page 8, [0163]), wherein the multivalent metal or metal ion is a transition metal (Page 6, [0142]), wherein the transition metal is a first row transition metal (Page 6, [0142]), wherein the multidentate ligand includes an aromatic core structure and two or more functional groups attached to the periphery of the aromatic core and each functional group capable of forming a bond to the multivalent metal (Page 6, [0140]-[0142]), and wherein the 2D MOF exhibits two or 
In an analogous art of the two-dimensional metal organic framework (2D MOF), and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the crystalline structure by Wade, so as to include a method of synthesizing the 2D MOF to be anisotropic, and wherein the 2D MOF exhibits two or more oxidation states, and each oxidation state corresponds to a different UV-Vis absorption spectrum for the 2D MOF as taught by Zhang, and would have been motivated to do so with reasonable expectation that this would result in providing a bottom-up synthesis method for the preparation of ultrathin metal-organic frameworks (MOFs) nanosheets as suggested by Zhang (Page 4, [0112]). 

	Regarding claim 24: Wade teaches a substrate comprising on at least part of a surface of the substrate a recited 2D MOF (Page 13378, left Col., Fig. 2). Shan teaches a substrate comprising on at least part of a surface of the substrate a 2D MOF (Page 1, [0007]). 

	Regarding claim 25: Wade teaches the substrate, wherein the substrate comprises a material selected from fluorine-doped tin oxide (FTO)-coated glass substrates (Page 13378, left Col., Fig. 2). Shan teaches a substrate, wherein the substrate comprises a material selected from a semiconductor, quartz, polycrystalline silicon, silicon nitride, silicon oxy-nitride, crystalline silicon, glass, indium tin oxide (ITO) (Page 3, [0026]). 

	Regarding claim 26: Wade teaches the substrate, wherein the substrate is an electrode (Page 13378. Right Col. 2nd para, lines 1-9, Fig. 3). 
Regarding claim 27: Wade teaches the substrate, wherein the substrate is transparent to visible light since is fluorine-doped tin oxide (FTO)-coated glass substrates (Page 13378, left Col., Fig. 2; Page 13379, left Col., 3rd para, lines 1-6). Shan teaches a substrate, wherein the substrate is transparent to visible light (Page 3, [0026]). 

	Regarding claim 28: Wade teaches the substrate, wherein the 2D MOF forms a film on the at least a portion of the surface of the substrate (Page 13378, left Col., Fig. 2). 

	Regarding claim 29: Wade teaches the substrate, wherein the film covers the substrate (Page 13378, left Col., Fig. 2). Wade does not expressly teach the film covers an area between 1 mm2 and 10 m2 .
	However, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since choosing an appropriate film coverage of a known material based on its suitability for its intended use is within the level ordinary skill in the art by routine experimentation.  

	Regarding claim 30: Wade teaches the substrate, wherein the substrate is comprised in an electrochromic device (Page 13378, left Col., lines 3-8). 

9.	Claims 1, 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Pub. No. 2018/0274013 A1, hereinafter “Zhang”), as further evidenced by Dou et al. (Atomically precise single-crystal structures of electrically conducting 2D metal–organic frameworks, Nature Materials, VOL 20, February 2021,  222–228, hereinafter “Dou”). 
 
	Regarding claim 1: Zhang teaches a two-dimensional metal organic framework (2D MOF) a two-dimensional metal organic framework (2D MOF) comprising: a plurality of 2(COO)4, to form a 2D layered sheet.  The layered sheets are further stacked in an AB packing pattern, forming 2D MOF structure with space group of I4/mmm (Page 8, [0163]). Zhang does not expressly teach a crystalline structure having a later size of at least about 30 µm and a thickness of about 4.5 nm or lower.
However, Zhang teaches a crystalline structure (Page 4, [0112]) having a thickness of the metal-organic framework nanosheet may be less than about 10 nm, such as less than about 8 nm, or less than about 5 nm, while lateral size of the metal-organic framework nanosheet may be about 0.7 µm or more, such as 1 µm or more (Page 6, [0143]), will produce an aspect ratio of at least 5000. (Page 6, [0143]). As further evidenced by the specification of Dou, had recognized that how polycyclic aromatic ligands can be optimized to achieve large 2D c-MOF single crystals of sizes up to 200 µm which could allow researchers to fabricate single-crystal devices and determine their intrinsic electrical conductivity and charge transport mechanism (Page 224, right Col., Guest molecule inclusion in crystals of M6HHTT3, lines 1-11) with benefit of providing a bottom-up synthesis method for the preparation of ultrathin metal-organic frameworks (MOFs) nanosheets (Page 4, [0112]). Advantageously, due to the facile preparation procedures, both freestanding MOF nanosheets and MOF heterostructures may be prepared easily with high yield using the surfactant-assisted bottom-up synthesis method (Page 5, [0116]). Thus, the subject as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549. 

Regarding claim 6: Zhang teaches the 2D MOF, wherein the 2D MOF is anisotropic (Page 2, [0025]). 

Regarding claim 7: Zhang teaches the 2D MOF, wherein the 2D MOF has two-fold symmetry, three-fold symmetry, four-fold symmetry or six-fold symmetry (Page 13, [0231]). 

	Regarding claim 8: Zhang teaches the 2D MOF, wherein the 2D MOF has uniform thickness (Page 8, [0163]). 

	Regarding claim 9: Zhang teaches the 2D MOF, wherein the multivalent metal or metal ion is a transition metal (Page 6, [0142]). 

	Regarding claim 10: Zhang teaches the 2D MOF, wherein the transition metal is a first row transition metal (Page 6, [0142]).

	Regarding claim 11: Zhang teaches the 2D MOF, wherein the multidentate ligand includes an aromatic core structure and two or more functional groups attached to the periphery of the aromatic core and each functional group capable of forming a bond to the multivalent metal (Page 6, [0140]-[0142]). 

	Regarding claim 12: Zhang teaches the 2D MOF, wherein the 2D MOF exhibits two or more oxidation states, and each oxidation state corresponds to a different UV-Vis absorption spectrum for the 2D MOF (Page 16, [0271], Fig. 18B; Fig. 19A; Fig. 21A). 

Response to Arguments
10.	Applicant’s arguments with respect to claims 1, 3-12, 24-30  have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Examiner Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
03/10/2022